DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
 Species A: Figs. 1A, 3A, 4 and 5;
Species B: Figs. 1B and 3B; and
Species C: Fig. 2
The species are independent or distinct because they have mutually exclusive characteristics for each identified species. Species A depicts a harness with adjustable belt strap wherein an adjustment buckle (318) and strap (312) are used to make said adjustments, whereas Species B depicts a harness with adjustable belt wherein a ladder latch (324) and locking piece (332) are used to for the adjustments. Species C depicts a variation of a belt with a plurality of holes(305), but does not appear to be detailed in any claims. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the species has their own distinct construction, focused on particular components and structural features, such as but not limited to species distinct adjustment mechanisms. With these distinct features come different limitations requiring different search focus, wherein the prior art applied to one species would not necessarily be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Matt Johnson on October 6, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Adjustment mechanism (106) is not depicted in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 3B includes reference character 333.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is missing “at” between “the” and “least” in the second line of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (5,329,884) in view of Jordan (2006/0195962).
Claim 1: Bell discloses a wearable body harness comprising (Fig. 8; 500): 
a first shoulder strap (Fig. 8; 36) and a second shoulder strap (Fig. 8; 36); 
at least one adjustment strap (Fig. 9; 506) having a first end connected to at least one of the first shoulder strap (Fig. 9; 36 via 510, 506) and the second shoulder strap (Fig. 9; 36 via 510, 506); 
a belt strap (Fig. 9; 26) connected to the first shoulder strap and the second shoulder strap via the at least one adjustment strap (Fig. 9; 506 via 522); and 
an adjustment mechanism (Fig. 9; 520) configured for selectively raising or lowering a position of the belt strap relative to the first shoulder strap and the second shoulder strap (Fig. 9; Col. 7, lines 64-66 and Col. 9, lines 11-33), 
wherein the adjustment mechanism is connected to at least one of the first shoulder strap and the second shoulder strap (Fig. 9; 520 via 522 and 506), and 
wherein the second end of the at least one adjustment strap is connected to the adjustment mechanism (Fig. 9; 506, 520). 
Bell fails to disclose a free end of the adjustment strap. 
However, Jordan discloses a free end of an adjustment strap (Fig. 2; 213). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the harness of Bell to include the free end of the adjustment strap, as taught by Jordan, to allow the user to adjust the fit of the body harness. 
Claim 2: Jordan discloses the wearable body harness of claim 1, wherein the adjustment mechanism is an adjustment buckle (Fig. 4; 305,306) configured to receive the second end of the at least one adjustment strap (Fig. 2; 213) therethrough.  
Claim 3: Bell and Jordan disclose the wearable body harness of claim 2, wherein movement of the second end of the adjustment strap (Jordan - Fig. 2; 213) relative to the adjustment buckle (Jordan - Fig. 4; 305,306) raises or lowers the belt strap (Bell - Fig. 9; 26) relative to the first shoulder strap and the second shoulder strap.  
Claim 4: Jordan discloses the wearable body harness of claim 2, wherein the adjustment buckle is operable between a locked state, in which the position of the second end of the adjustment strap is fixed relative to the adjustment buckle, and an unlocked state, in which the position of the second end of the adjustment strap relative to the adjustment buckle is adjustable (Fig. 2; 305,306 and Fig. 5; 124, Para. [0069-0070]).  
Claim 5: Jordan discloses the wearable body harness of claim 4, wherein, in the locked state of the adjustment buckle, a strap clamp (Fig. 5-6; 403, Para. [0069-0070]) frictionally engages the adjustment strap to prevent movement of the adjustment strap relative to the adjustment buckle (Fig. 2; 305,306 and Fig. 5; 124, Para. [0069-0070]).  
Claim 6: Jordan discloses the wearable body harness of claim 5, wherein, in the unlocked state of the adjustment buckle, the strap clamp disengages from the adjustment strap to permit movement of the adjustment strap relative to the adjustment buckle (Fig. 5-6; 403, Para. [0069-0070]).  
Claim 7: Bell discloses the wearable body harness of claim 1, wherein the belt strap (Fig. 9; 26) is suspended relative to the first shoulder strap (Fig. 9; 36 via 510 and 506) and the second shoulder strap (Fig. 9; 36 via 510 and 506) by the at least one adjustment strap (Fig. 9; 506).  
Claim 9: Bell discloses the wearable body harness of claim 1, wherein the belt strap comprises at least one slot (Fig. 9; 76), and wherein the at least one adjustment strap extends through the at least one slot (Fig. 9; 76, 506). 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (5,329,884) in view of Jordan (2006/0195962) and in further view of Perner (10,137,322).
Claim 8: Bell and Jordan disclose the wearable body harness of claim 1, but fail to disclose further comprising an adjustment plate connected to the belt strap and the least one adjustment strap, the adjustment plate having a first slot through which webbing of the belt strap is routed and a second slot through which the at least one adjustment strap is routed.  
However, Perner discloses an adjustment plate (Fig. 7; 120) with a first (Fig. 7; location where 102 and 103 are inserted) and second slot (Fig. 7; location where 106 is inserted).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the harness of Bell and Jordan to include the adjustment plate, as taught by Perner, to allow load distribution across the belt strap and adjustment straps. 
Thus, it would be obvious when combined that the adjustment strap and belt strap of Bell would connect to the adjustment plate of Perner using the first and second slots.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635